                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                      Case No. 3:19-cr-49-TJC-MCR

                    vs.

  ALI AKHENATEN


 NOTICE OF INTENT TO INTRODUCE EXPERT EVIDENCE RELATING
             TO DEFENDANT’S MENTAL CONDITION

      Pursuant to the Court’s Order of June 29, 2021, Doc. 73, which sets deadlines,

including a deadline for motions, Defendant, Ali Akhenaten, provides notice to the

United States and the Court that he intends to introduce expert evidence relating to

his mental condition as it bears on issues of guilt, as required by

Fed. R. Crim. P. 12.2(b).



      Respectfully submitted this 17th day of August, 2021.



                                          /s/ James Glober
                                         James Glober
                                         Attorney for Defendant
                                         Fla. Bar No. 612359
                                         422 Jacksonville Drive
                                         Suite B
                                         Jacksonville Beach, FL 32250
                                         jglober@globerlaw.com
                                         904-633-9999
                         CERTIFICATE OF SERVICE

      I hereby certify that on August 17th, 2021, I filed the foregoing

electronically with the Clerk of the Court by using the CM/ECF system,

which will send a notice of electronic filing to the following:

      Arnold B. Corsmeier, Esquire
      Assistant United States Attorney
      300 North Hogan Street, Suite 700
      Jacksonville, Florida 32202-4270
      Chip.Corsmeier@usdoj.gov



                                     s/ James Glober
                                     James Glober




                                       2
